IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                    November 19, 2013

      STATE OF TENNESSEE v. MARQUIS DASHAWN HENDRICKS

                   Appeal from the Criminal Court for Knox County
                      No. 96532    Jon Kerry Blackwood, Judge




                  No. E2013-00346-CCA-R3-CD - Filed April 3, 2014




J AMES C URWOOD W ITT, J R., J., dissenting.

               Respectfully, the facts of this case in the light most favorable to the State do
not establish the first degree murder element of premeditation. The evidence does establish
a knowing killing, and so I would impose a conviction of second degree murder and would
remand for sentencing.


                                                   ___________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE